DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 3/1/2021. Currently claims 7 and 9 are amended, claims 8 and 10-16 are cancelled. Claims 7 and 9 are pending and are being addressed in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (5,520,702, herein referred to as Sauer’702) in view of Sauer (5,431,666, herein referred to as Sauer’666).

As to claim 7, Sauer’702 discloses: A surgical snare assembly (assembly of figures 1-5), comprising: a suture fastener (100) having a crimpable sleeve (see attached figure below), an entrance (side of hole facing towards 304 in figure 4), an exit (side of hole facing away from 304 in figure 4), and a base perpendicular to the crimpable sleeve (108, see figure 2 and attached figure below) adjacent to the entrance of the suture fastener, wherein the base has a face at the entrance which is longer in a first direction (longer in width than in length, see attached figure below) than in a second direction substantially perpendicular to the first direction (see explanation below); a suture (300) passed through the suture fastener (see figure 5) with an entrance suture portion coming out of the entrance of the suture fastener (top suture portion in figure 5) and an exit suture portion coming out of the exit (bottom suture portion in figure 5) of the suture fastener, a suture engaging loop (304); a handle (see second figure below) coupled to the suture engaging loop (see figure 4) such that movement of the handle a first distance away from the suture fastener causes the suture engaging loop to move through the suture fastener from the entrance to the exit (see figures 4-5 and col 9 lines 53-65), and an applicator (10, see figure 1) comprising a suture fastener receiver (area in applicator where 100 is present in figure 5) and a snare outlet (see second figure below), the suture fastener receiver operable to removably maintain the suture fastener (see figures 5-9), a portion of the entrance suture portion (when suture is placed through applicator), and a portion of the exit suture portion (when suture is placed through applicator), wherein the entrance suture portion is disposed through the suture fastener receiver and the snare outlet (when suture is tightened and device is fully deployed, suture is pulled all the way through the applicator), wherein the handle is operable to pass through the suture fastener receiver and the snare outlet (see second figure below, indicated handle passes through both). Examiner notes the base 108 is seen to be longer in width than in length (see attached figure below and the following explanation). As indicated by the drawing below, the face is being seen as the portion of the base that faces the tissue as well as the length of that face indicated by both arrows. This face is seen to have two directions, one that lies perpendicular to the crimpable sleeve and one that lies parallel to it. The length of this face (portion that faces the tissue) is longer than the width (portion that is perpendicular to the cirmpable sleeve).
Sauer’702 fails to directly disclose: the suture having a ferrule coupled to the exit suture portion. Examiner notes it is not disclosed how the suture of Sauer’702 is threaded through the tissue portion it is treating.
In the same field of endeavor, namely suturing devices, Sauer’666 teaches that it’s known to have a ferrule on the distal ends of a suture (see 54/56 in figure 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture ends of Sauer’702 to include ferrules as taught by Sauer’666 to give a needle a connecting point to the 


    PNG
    media_image1.png
    606
    645
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    506
    751
    media_image2.png
    Greyscale


As to claim 9, the combination of Sauer’702 and Sauer’666 discloses: A suture fastener applicator (device of figure 2 of Sauer’702), comprising: the surgical snare assembly of claim 7 (see rejection of claim 7 above), wherein: the exit of the suture fastener is inserted into the suture fastener receiver (inserted into channel see figure 3 of Sauer’702), while the entrance faces outward (see figure below, seen to face outward of the channel its in); the entrance suture portion and the handle protrude out of the snare outlet (see figure 4 of Sauer’702); and the exit suture portion protrudes out of the suture fastener receiver (see figure 5 of Sauer’702).



Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. As to applicants arguments regarding Sauer’702 failing to disclose the new claimed limitations, examiner notes firstly that the claimed suture fastener receiver and snare outlet have no associated structure, placement or orientation in the applicator according to the current claimset. Adding additional structure regarding these elements will help to more clearly define the claimed invention.  
As to the arguments regarding that the handle of Saur is not able to “pass through the suture fastener receiver and the snare outlet”, examiner disagrees. The newly interpreted handle of Saur is seen to pass through the entire cavity of the applicator. Since this cavity is divided into the claimed suture fastener receiver and snare outlet, the handle is seen to pass through both. 
As to the argument that Sauer’702 fails to disclose “the entrance suture portion is disposed through the suture fastener receiver and the snare outlet”, examiner notes the claim does not disclose when this action needs to occur. Thus, the examiner is taking the portion that this occurs when the suture is tightened and thus the entrance suture potion is pulled into the applicator as seen in figures 7-8. 
As to the argument that Sauer’702 fails to “independently maintain” the entrance suture portion and the exit suture portion as set forth in claim 7, examiner notes this limitation is not being claimed. The limitation “ the suture fastener receiver operable to removably maintain the suture fastener, a portion of the entrance suture portion, and a portion of the exit suture portion” does not require the entrance suture portion and the exit suture portion be maintained at the same time. As such, when the suture is pulled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771